Fourth Court of Appeals
                                      San Antonio, Texas
                                 MEMORANDUM OPINION
                                         No. 04-21-00315-CR

                                         Kip BRENCHLEY,
                                              Appellant

                                                   v.

                                        The STATE of Texas,
                                              Appellee

                      From the County Court at Law No. 5, Bexar County, Texas
                                      Trial Court No. 598744
                             Honorable John Longoria, Judge Presiding

PER CURIAM

Sitting:          Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice
                  Irene Rios, Justice

Delivered and Filed: October 6, 2021

DISMISSED

           Appellant filed a motion to dismiss this appeal. The motion is signed by Appellant and his

attorney. See TEX. R. APP. P. 42.2(a). Appellant’s motion is granted; this appeal is dismissed. See

id.; Hypolite v. State, 647 S.W.2d 294, 295 (Tex. Crim. App. 1983); Conners v. State, 966 S.W.2d

108, 110 (Tex. App.—Houston [1st Dist.] 1998, pet. ref’d).


                                                    PER CURIAM

Do not publish